Citation Nr: 1427167	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1. Entitlement to service connection for a claimed bilateral shoulder disorder.

2.  Entitlement to service connection for a claimed headache disorder.

3.  Entitlement to service connection for a claimed kidney disorder.

4.  Entitlement to service connection for a claimed acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, disturbances of motivation and mood and memory loss.  

5.  Entitlement to service connection for claimed loss of smell.

6.  Entitlement to service connection or claimed scars of the feet.

7.  Entitlement to service connection for a claimed right eye disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2008 rating decisions issued by the RO.

In March 2009 and June 2010, the Veteran presented testimony at hearings before a Decision review Officer (DRO) at the RO.  

In January 2012, the Veteran testified from the RO by means of videoconference technology at hearing with the undersigned Veterans Law Judge.  Transcripts of those proceedings are of record.

In March 2012, the Board remanded these matters for additional development of the record.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In March 2009, the Board remanded these matters in order to obtain outstanding VA treatment records, to include those referable to a 2009 MRI of the shoulder.  

However, no records are associated with the paper or electronic claims file, and there is no indication in the record that any such efforts were undertaken, or that these records are otherwise unavailable.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

Given the foregoing, these mattes must again be remanded for compliance with the Board's previous remand instructions.

In addition, with respect to the claim for service connection for a right eye disorder, in-service treatment records reflect that the Veteran entered service with a refractive error.  A post-service diagnosis of glaucoma suspect due to asymmetric intraocular pressures right greater than left, deeper angles right eye, with a history of trauma as a former boxer, has also been indicated.  

Given that the Veteran reported having an acquired eye disability related to his in-service experiences as a boxer, the Board believes that a VA examination is necessary to resolve whether the Veteran has a current right eye disorder related to service. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As regards the claim for service connection for scars of the feet, the Veteran has consistently reported that he experienced residual foot symptoms related to his plantar wart excision surgery in service.  

When the Veteran was afforded a VA examination in July 2007, that examiner found no evidence of recurrent of warts or scarring related to the surgery.  However, subsequent to this examination, the VA outpatient treatment reports reflected diagnosis and treatment for onychomycosis of the feet and calluses.  

Accordingly, this matter must also be remanded for examination and opinion as to whether the Veteran has a current foot disability related to his in-service plantar warts or the surgery performed for excision. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Finally, as regards the claim for loss of smell, the Board notes that the Veteran has consistently reported that he had allergic rhinitis and loss of smell related to his experiences as a boxer in service.  

The Veteran's service treatment records showed that he was treated for a possible fracture of the nose in February 1960; however, an x-ray study was negative.  The post service VA treatment records confirm a diagnosis of allergic rhinitis.   

While the Veteran was afforded an examination related to his complaint of loss smell, this examination only discussed this complaint as a residual of a possible traumatic brain injury and did not discuss his report of allergic rhinitis.  

Accordingly, this matter must also be remanded for examination and opinion as to whether the Veteran has a currently disability related to his complaint of loss of smell, to include allergic rhinitis, that is related to service. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1 The AOJ should take all indicated action to obtain from the VAMC copies of all outstanding pertinent records of evaluation and/or treatment of the Veteran, to include those referable to a recent MRI study of the shoulder performed in approximately August 2009 and all VA medical records from another state. The RO should follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

All records and/or pertinent responses should be associated with the record.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of this claims.  

2.  The RO then should have the Veteran scheduled for VA examination in order to determine the nature and likely etiology of the claimed right eye disorder, loss of smell, and bilateral foot disorder.

The Veteran's claims folder must be reviewed by an appropriate examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Eye- The examiner should clearly identify all current right eye disorder(s) and then state whether any identified right eye disorder  had its clinical onset during service or otherwise was due to an event or incident of service, to include trauma suffered while boxing during service.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

Loss of Smell - The examiner should clearly identify all current disorder(s) related to the Veteran's complaint of loss of smell, to include allergic rhinitis.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any loss of smell had its clinical onset during service or otherwise was due to an event or incident of service, to include trauma from boxing during service.  

In providing the requested opinion, the examiner is asked to consider an address the February 1960 report of treatment for a possible fracture of the nose.

Feet- The examiner should clearly identify all current bilateral foot disorder(s), to include any scarring or skin residuals.    Then, with respect to each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified disability of either foot had its clinical onset during service or otherwise was due to an event or incident of service, to include treatment for plantar warts.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing all indicated development and any other development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



